923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NELSON BROADCASTING CORPORATION, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Evergreen Media Corporation, et al., Intervenors.
No. 90-1143.
United States Court of Appeals, District of Columbia Circuit.
Nov. 23, 1990.

Before HARRY T. EDWARDS, RUTH BADER GINSBURG and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss, and the opposition thereto, it is


2
ORDERED that the motion be granted upon the Federal Communications Commission's assurance that it "considers itself bound by the terms of [this court's March 19, 1990] order," Motion to Dismiss at 1 n. 1, and that it thus will take no action regarding appellant's booster transmitter pending full Commission review of its staff's decision.  The Commission's procedures have not yet run their course.    See Washington Ass'n for Television & Children v. FCC, 712 F.2d 677, 680-81 (D.C.Cir.1983);  Spanish Int'l Broadcasting Co. v. FCC, 385 F.2d 615, 625 (D.C.Cir.1967).  Furthermore, Nelson's arguments do not justify waiving the requirement that it exhaust its administrative remedies prior to seeking judicial review.    See Randolph-Sheppard Vendors of America v. Weinberger, 795 F.2d 90, 107-08 (D.C.Cir.1986).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.